[In each action] Motion by relator to dispense with printing and for enlargement of time on appeal from order dismissing writs of habeas corpus. Motion granted, as follows: The appeal will be heard on the original papers and on relator’s typewritten brief. The original papers shall include a typewritten transcript of the stenographer’s minutes of the habeas corpus hearing. The Attorney-General shall arrange to have such transcript made available to relator in time for the preparation of his brief. The relator is directed to file six copies of his typewritten brief and to serve one copy on the Attorney-General. The brief of the Attorney-General shall include a copy of the opinion, if any, rendered by the court below. Relator’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for such term. Motion by relator for assignment of counsel denied. The contentions which relator has indicated that he intends to raise on his appeal may be readily determined from the record which will be available to him; the assistance of counsel will not be required. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.